United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 00-2632
                                ________________

In re: Marco A. Rodriquez and           *
Vanessa M. Rodriquez,                   *
                                        *
      Debtors.                          *       Appeal from the United States
                                        *       District Court for the
                                        *       Southern District of Iowa.
Mark E. Nieters,                        *
                                        *
            Appellee,                   *
                                        *                 [PUBLISHED]
      v.                                *
                                        *
Gary L. Sevcik,                         *
                                        *
            Appellant,                  *
                                        *
Anita L. Shodeen, Trustee,              *
                                        *
            Appellee.                   *

                                ________________

                                Submitted: May 17, 2001
                                    Filed: August 2, 2001
                                ________________

Before WOLLMAN, Chief Judge, HANSEN, Circuit Judge, and BARNES,1 District
      Judge.


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, sitting by designation.
                                  ________________

PER CURIAM.

       Gary L. Sevcik appeals from the district court’s order reversing the bankruptcy
court and reinstating an order approving a sale of real estate to Mark E. Nieters. While
this appeal was pending, and with no stay pending appeal to inhibit her action, the
Chapter 7 Trustee issued a court officer’s deed to Nieters for the property. The Trustee
and Nieters contend that because the sale is complete, this appeal is moot. We agree.

       Sevcik argues that this court is barred from considering whether the appeal is
moot because an administrative panel of this court previously denied the Trustee’s
motion to dismiss based on mootness in an order filed September 22, 2000. We believe
that a hearing panel of this court to whom the entire case has been referred for
disposition is free to revisit a motion to dismiss for want of appellate jurisdiction even
though an administrative panel of the court has previously denied such a motion. See
United States v. City of Milwaukee, 144 F.3d 524, 526 n.1 (7th Cir. 1998)
(reconsidering a motion to dismiss previously denied by a motions panel); United States
v. Houser, 804 F.2d 565, 568 (9th Cir. 1986) (same); see also United States v. Morgan,
244 F.3d 674, 675 (8th Cir. 2001) (en banc) (acknowledging that an Eighth Circuit
hearing panel in a habeas case can consider sua sponte issues beyond those upon which
an administrative panel has granted a certificate of appealability). “Decisions by
motions panels are summary in character, made often on a scanty record, and not
entitled to the weight of a decision made after plenary submission.” City of
Milwaukee, 144 F.3d at 526 n.1 (internal quotations omitted). Furthermore, challenges
to the court’s jurisdiction may be raised at any stage of the proceedings. See Olin
Water Servs. v. Midland Research Labs., Inc., 774 F.2d 303, 306 (8th Cir. 1985)
(raising mootness issue sua sponte). We conclude that the administrative panel’s ruling
denying the Trustee’s motion to dismiss does not affect our hearing panel’s ability to
make a final ruling on the issue of mootness upon full and final submission of the case
for disposition.
                                            2
       Sales in bankruptcy cases are not subject to modification by an appellate court
unless the appellant receives a stay pending appeal. In re Wintz Cos., 219 F.3d 807,
811 (8th Cir. 2000). Generally, federal courts are not empowered to give opinions on
moot questions or declare rules of law which cannot affect the matter in issue in the
case before it. Church of Scientology v. United States, 506 U.S. 9, 12 (1992). If,
while an appeal is pending, an event occurs that eliminates the court’s ability to provide
any effectual relief whatever, the appeal must be dismissed as moot. In re Security Life
Ins. Co., 228 F.3d 865, 870 (8th Cir. 2000). In bankruptcy appeals, the “finality rule”
within 11 U.S.C. § 363 (1994) prevents the overturning of a completed sale to a good-
faith purchaser in the absence of a stay. In re Wintz Cos., 219 F.3d at 811. This rule
protects the finality of bankruptcy sales and the reasonable expectations of good-faith
third-party purchasers. Veltman v. Whetzal, 93 F.3d 517, 521 n.4 (8th Cir. 1996). It
also reflects the inability of courts to supply a remedy once property has left the
bankruptcy estate. Id.; see also In re Van Iperen, 819 F.2d 189, 191 (8th Cir. 1987)
(per curiam).

       Sevcik argues that Nieters is not a good-faith purchaser. He asserts the record
is replete with unexplained activity that appears to support a claim of lack of good faith
and possible collusion between Nieters and the Trustee. Sevcik did not challenge
Nieters’ status as a good-faith purchaser before the bankruptcy court, although he had
the opportunity while objecting to the court’s initial approval of the sale to Nieters.
Nor did Sevcik raise the issue to the district court. His first specific assertion that
Nieters was not a good-faith purchaser arose in his resistance to the Trustee’s motion
to dismiss before this court. As such, the issue was not preserved for appeal. See
Veltman, 93 F.3d at 522; In re Ginther Trusts, 238 F.3d 686, 689 (5th Cir.) (refusing
to consider challenge regarding good faith of purchaser where not presented to the
bankruptcy court), petition for cert. filed, 69 U.S.L.W. 3730 (U.S. Apr. 30, 2001) (No.
00-1666).




                                            3
       Nieters became the owner of the real estate when he received the Trustee’s court
officer’s deed after the district court had reinstated the bankruptcy court’s order
approving the sale. Nieters was entitled to treat the district court’s order as a final
order and to accept the Trustee’s deed absent a stay pending appeal. Sevcik’s failure
to obtain a stay renders this appeal moot.

      Accordingly, we dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          4